      Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


JANE DOE 1000,

            Plaintiff,                        CASE NO:    19-cv-10577-LGS


v.

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the
ESTATE OF JEFFREY EDWARD EPSTEIN,


            Defendants.

_____________________________________



             MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
              MOTION FOR LEAVE TO PROCEED ANONYMOUSLY




                                        1
        Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 2 of 9




       Plaintiff Jane Doe 1000, by her undersigned attorneys, respectfully submits this

memorandum of law in support of her motion for leave to proceed anonymously.

                                        INTRODUCTION

       This lawsuit arises out of Jeffrey Epstein’s years-long sexual abuse of Plaintiff. Because

of Jeffrey Epstein’s death on August 10, 2019, Plaintiff’s civil lawsuit against Defendants for

battery and intentional infliction of emotional distress is the only avenue for obtaining some form

of justice. But releasing her name to the public will expose some of her darkest moments and tie

those moments to her name in perpetuity. Using her real name in this litigation, therefore, would

cause her significant harm and distress, and would inhibit her ability to heal. For these and similar

reasons, other courts have allowed Epstein’s victims to proceed anonymously in numerous cases.

See, e.g., Doe 17 v. Indyke et al., No. 19 Civ. 9610 (S.D.N.Y. Nov. 8, 2019), Dkt. 25; Katlyn Doe

v. Darren K. Indyke, et al., No. 19 Civ. 7771 (S.D.N.Y. Sept. 12, 2019), Dkt. 28; Jane Doe 43

v. Epstein et al., No. 17 Civ. 616 (S.D.N.Y. Apr. 5, 2017), Dkt. 28; Jane Doe No. 103 v. Epstein,

No. 10 Civ. 80309 (S.D. Fla. Mar. 9, 2010), Dkt. 5; Doe v. Epstein, No. 08 Civ. 80119 (S.D. Fla.

Aug. 7, 2009), Dkt. 253; Doe v. Epstein, No. 08 Civ. 80893 (S.D. Fla. Oct. 6, 2008), Dkt. 15 at 2–

3.

       Epstein’s sex-trafficking enterprise has become highly publicized. The egregiousness of

his crimes and his escape from proportionate punishment—Epstein entered into a Non-Prosecution

Agreement with the U.S. Attorney for the Southern District of Florida in 2008 and died in prison

after the U.S. Attorney for the Southern District of New York indicted him for federal

sex-trafficking crimes in July 2019—has made his case one of public fascination. The names of

the victims who have come forward against Epstein thus far have been widely publicized and



                                                 2
        Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 3 of 9



discussed by the media. Plaintiff Jane Doe 1000 should therefore be permitted to file this lawsuit

anonymously.

                                           ARGUMENT

       Although Rule 10(a) of the Federal Rules of Civil Procedure provides that “[t]he title of

[a] complaint must name all the parties,” the Second Circuit has recognized that the use of a

pseudonym is appropriate in certain circumstances. See Sealed Plaintiff v. Sealed Defendant, 537

F.3d 185, 188–89 (2d Cir. 2008). In determining whether to grant a motion for leave to proceed

anonymously, “the plaintiff’s interest in anonymity must be balanced against both the public

interest in disclosure and any prejudice to the defendant.” Id. at 189. The Second Circuit has

“note[d] with approval” the following list of ten non-exhaustive factors:

               (1) whether the litigation involves matters that are highly sensitive
               and of a personal nature; (2) whether identification poses a risk of
               retaliatory physical or mental harm to the party seeking to proceed
               anonymously or even more critically, to innocent non-parties;
               (3) whether identification presents other harms and the likely
               severity of those harms, including whether the injury litigated
               against would be incurred as a result of the disclosure of the
               plaintiff’s identity; (4) whether the plaintiff is particularly
               vulnerable to the possible harms of disclosure, particularly in light
               of his age; (5) whether the suit is challenging the actions of the
               government or that of private parties; (6) whether the defendant is
               prejudiced by allowing the plaintiff to press his claims
               anonymously, whether the nature of that prejudice (if any) differs at
               any particular stage of the litigation, and whether any prejudice can
               be mitigated by the district court; (7) whether the plaintiff’s identity
               has thus far been kept confidential; (8) whether the public’s interest
               in the litigation is furthered by requiring the plaintiff to disclose his
               identity; (9) whether, because of the purely legal nature of the issues
               presented or otherwise, there is an atypically weak public interest in
               knowing the litigants’ identities; and (10) whether there are any
               alternative mechanisms for protecting the confidentiality of the
               plaintiff.

Id. at 189–90 (internal quotation marks and citations omitted). Courts are “not required to list each

of the factors or use any particular formulation as long as it is clear that the court balanced the


                                                  3
        Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 4 of 9



interests at stake in reaching its conclusion.” Id. at 191 n.4. Taking those factors into account,

Plaintiff’s interest in anonymity substantially outweighs both the public interest in disclosure and

potential prejudice to Defendants, if any, and she should be allowed to proceed as Jane Doe 1000

in this case.

        I.      Plaintiff’s Interest in Anonymity Favors Allowing Her to Proceed as Jane
                Doe 1000.

        The first three factors of the Second Circuit’s test weigh heavily in favor of Plaintiff

proceeding as Jane Doe 1000. The first is “whether the litigation involves matters that are highly

sensitive and of a personal nature.” Id. at 190 (internal quotation marks omitted). “[S]exual assault

victims are a paradigmatic example of those entitled to a grant of anonymity.” Doe No. 2 v. Kolko,

242 F.R.D. 193, 195 (E.D.N.Y. 2006). The allegations of sexual assault in Plaintiff’s Complaint

could not be more sensitive. She alleges that Jeffrey Epstein sexually trafficked, abused, and

exploited her for years in a humiliating and degrading manner. Epstein forced Plaintiff to give

him sexual massages in which he ended up forcing her to engage in various sex acts with him.

Compl. ¶¶ 40–42, 46. He also forced her to let him use sex toys on her, and he forced her to engage

in sex acts with Ghislaine Maxwell. Compl. ¶¶ 42, 46. Those were some of the most sensitive,

degrading, and painful moments of Plaintiff’s life, warranting anonymity in this case.

        The second factor, “whether identification poses a risk of retaliatory physical or mental

harm to the party seeking to proceed anonymously,” Sealed Plaintiff, 537 F.3d at 190, also weighs

in favor of Plaintiff proceeding anonymously. The deceased Epstein is not the only person that

Plaintiff’s Complaint accuses of wrongdoing. She also alleges, in graphic detail, that Ghislaine

Maxwell sexually assaulted her. Compl. ¶ 46. Maxwell is still alive and at large, and has been

known to threaten both the lives and livelihoods of her victims. See, e.g., Mike Baker, The Sisters

Who First Tried to Take Down Jeffrey Epstein, N.Y. Times (Aug. 26, 2019),


                                                 4
        Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 5 of 9



https://www.nytimes.com/2019/08/26/us/epstein-farmer-sisters-maxwell.html          (recounting    an

incident in which Maxwell threatened to ruin a victim’s career and suggested that she could have

the victim killed). Plaintiff is rightfully afraid of Maxwell and how she might retaliate against

Plaintiff for the allegations against Maxwell in the Complaint. The second factor therefore weighs

in favor of allowing Plaintiff to proceed anonymously.

       The third factor, “whether identification presents other harms and the likely severity of

those harms, including whether the injury litigated against would be incurred as a result of the

disclosure of the plaintiff’s identity,” Sealed Plaintiff, 537 F.3d at 190 (internal quotation marks

and citation omitted), also weighs in favor of anonymity. Exposing Plaintiff’s identity would cause

her precisely the injuries for which she is seeking redress in this case: extreme emotional distress,

humiliation, fear, psychological trauma, loss of dignity and self-esteem, and invasion of her

privacy. See Compl. ¶¶ 53, 59. Further, unlike most sexual assault cases, Epstein’s crimes and

victims have been the subject of an extraordinary amount of media attention, and many of his

victims have been heavily scrutinized by the public. There is no reason to believe that Plaintiff

would be subject to any less scrutiny than the women who have already spoken out against Epstein

if she were to proceed under her real name. Such scrutiny would have both personal and

professional consequences for Plaintiff. Her relationships would suffer. And as for her career,

Plaintiff has significant concern that the public scrutiny could cause her professional harm.

       II.     Defendants Will Not Suffer Any Prejudice if Plaintiff Proceeds as Jane Doe
               1000.

       The sixth factor of the Second Circuit’s test for deciding whether to grant a motion for

leave to appear anonymously is “whether the defendant is prejudiced by allowing the plaintiff to

press his claims anonymously, whether the nature of that prejudice (if any) differs at any particular

stage of the litigation, and whether any prejudice can be mitigated by the district court.” Sealed


                                                 5
        Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 6 of 9



Plaintiff, 537 F.3d at 190. “In determining whether a defendant will be prejudiced, courts look at

the damage to a defendant’s reputation caused by the anonymous proceedings, difficulties in

conducting discovery, and the fundamental fairness of proceeding in this manner.” Doe v. Solera

Capital LLC, No. 18 Civ. 1769, 2019 WL 1437520, at *6 (S.D.N.Y. Mar. 31, 2019).

       This matter will have little to no effect on Epstein’s reputation. Epstein’s crimes have been

widely publicized, as has his modus operandi of recruiting and sexually abusing young, vulnerable

women by offering to pay them for massages turned into unwelcome sexual encounters. Epstein

was investigated for molesting more than 30 underage girls in Florida. And shortly before his

death, the U.S. Attorney for the Southern District of New York charged Epstein with sex

trafficking and accused him of enticing, recruiting, and molesting girls as young as 14 years old.

Even during his life, Epstein himself boasted about his predilection for young girls. See James B.

Stewart, The Day Jeffrey Epstein Told Me He Had Dirt on Powerful People, N.Y. Times (Aug.

12,     2019),     https://www.nytimes.com/2019/08/12/business/jeffrey-epstein-interview.html

(describing an interview in which Epstein said that “that criminalizing sex with teenage girls was

a cultural aberration and that at times in history it was perfectly acceptable”). This lawsuit will

not cause any damage to Epstein’s reputation that has not already been done.

       With respect to difficulties in conducting discovery to investigate Plaintiff’s claims,

Plaintiff would be willing to cooperate with Defendants to ensure that they could effectively

conduct discovery and defend against Plaintiff’s claims. There would therefore be little to no

prejudice to Defendants if Plaintiff were to remain anonymous.

       Plaintiff has also remained anonymous since Epstein abused her, which favors anonymity

under the Second Circuit’s seventh factor: “whether the plaintiff’s identity has thus far been kept

confidential.” See Sealed Plaintiff, 537 F.3d at 190. Until now, she has never spoken out against



                                                6
        Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 7 of 9



Epstein. Nor are the details in Plaintiff’s Complaint unique enough to make her identity discernible

to the public or Epstein’s cohorts; unfortunately, countless victims have stories that are extremely

similar to hers. This is therefore not a case in which a plaintiff attempts to gain an advantage by

making accusations to the media, but then shields her name in court. Compare Solera Capital,

2019 WL 1437520, at *7 (finding that “the fact that Doe’s anonymity to the public has been

preserved to date” weighed in favor of proceeding anonymously), with Doe v. Shakur, 164 F.R.D.

359, 362 (S.D.N.Y. 1996) (denying motion for leave to proceed anonymously where the plaintiff

was accusing a high profile person of sexual assault and “the press [had] known [the plaintiff’s]

name for some time”).

        III.    The Public Has Little to No Interest in Disclosure of Plaintiff’s Name.

        The eighth and ninth factors of the Second Circuit’s test for deciding whether to grant a

motion for leave to appear anonymously ask the court to weigh the public’s interest in disclosure

of the plaintiff’s identity. See Sealed Plaintiff, 537 F.3d at 190. Those factors weigh in favor of

allowing Plaintiff to proceed anonymously here. Epstein had many victims, and the total number

is still unknown. Although the public has an interest in Epstein’s life and crimes generally, the

identity of Plaintiff is of no particular importance to the public. Plaintiff is not a public figure, and

she had never spoken out against Epstein or his co-conspirators before filing this lawsuit. The

public’s interest in this case is therefore not in the Plaintiff’s identity, but rather in the crimes

Epstein committed against Plaintiff and countless other victims.

        In fact, the public interest would be better served by protecting Plaintiff’s identity. “[T]he

public generally has a strong interest in protecting the identities of sexual assault victims so that

other victims will not be deterred from reporting such crimes.” Kolko, 242 F.R.D. at 195; see also

N.Y. Civil Rights Law § 50-b (McKinney 2019) (shielding sex-abuse victims from identification

in, among other things, any “police report, court file, or other document”). Coming forward with
                                                   7
         Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 8 of 9



allegations of sexual assault is already extremely difficult for many survivors. See Cameron

Kimble, Sexual Assault Remains Dramatically Underreported, Brennan Center for Justice (Oct. 4,

2018),          https://www.brennancenter.org/our-work/analysis-opinion/sexual-assault-remains-

dramatically-underreported (“Sexual assault survivors struggle with a wide range of emotions that

make coming forward difficult: fear of revictimization, distortion of allegations, and generally not

being believed.”). Keeping Plaintiff’s name from the public will ensure that media scrutiny of her

story will not deter other Epstein victims from sharing their own experiences.

         IV.    There Are No Adequate Alternatives for Protecting Plaintiff’s
                Confidentiality.

         The final factor is whether there are alternative mechanisms for protecting the plaintiff’s

identity. Sealed Plaintiff, 537 F.3d at 190. In this case, anything less than full protection of

Plaintiff’s identity would exacerbate the harms that Plaintiff has already suffered due to the

conduct described in the Complaint. There is no adequate alternative mechanism for protecting

her confidentiality. Plaintiff should therefore be granted leave to proceed anonymously in this

case.

                                          CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests that the Court grant her motion to

proceed anonymously.




                                                  8
      Case 1:19-cv-10577-LJL-DCF Document 7 Filed 11/20/19 Page 9 of 9



Dated: November 20, 2019                 Respectfully Submitted,


                                         /s/ Joshua I. Schiller

                                         David Boies
                                         BOIES SCHILLER FLEXNER LLP
                                         333 Main Street
                                         Armonk, NY 10504
                                         (914) 749-8200

                                         Joshua I. Schiller
                                         BOIES SCHILLER FLEXNER LLP
                                         55 Hudson Yards
                                         New York, NY 10001
                                         (212) 446-2300

                                         Sigrid McCawley
                                         (Pro Hac Vice Pending)
                                         BOIES SCHILLER FLEXNER LLP
                                         401 E. Las Olas Blvd., Suite 1200
                                         Ft. Lauderdale, FL 33301
                                         (954) 356-0011

                                         Counsel for Plaintiff, Jane Doe 1000




                                     9
